Shea, J.,
concurring. Although I agree with the remainder of the majority opinion, I disagree with the portion relating to the March 11, 1984 offense that allows a person whose blood alcohol level is .1 percent or greater to be found guilty of operating a motor vehicle while his ability to do so is impaired in violation of subsection (b) of General Statutes § 14-227a, an infraction, rather than of operating under the influence of intoxicating liquor in violation of subsection (a), which bears far more serious consequences. Subsection (b) provides that “[a] person shall be deemed impaired when at the time of the alleged offense the ratio of alcohol in the blood of such person was more than seven-hundredths of one per cent of alcohol, by weight, but less than ten-hundredths of one per cent of alcohol, by weight.” Subsection (d) (3) provides similarly that “evidence that at such time the ratio of alcohol in the blood was more than seven-hundredths of one per cent of alcohol, by weight, but less than ten-hundredths of one *629per cent of alcohol, by weight, shall constitute impairment within the meaning of this section.” Thus, the statutory definition of the offense authorizes a conviction only when an operator’s blood alcohol ratio falls between the prescribed limits of .07 and .1 percent. The offense of driving while impaired is not otherwise defined.
The majority opinion, nonetheless, holds that the defendant, whose blood alcohol ratio was .165 percent, according to the only evidence submitted on that subject, would have been entitled to have the jury instructed to consider finding her guilty of driving while impaired as a lesser offense included in the charge of operating under the influence of intoxicating liquor, except that the arresting officer’s testimony indicates that she, “irrespective of the blood alcohol level, was quite intoxicated.” The opinion does not attempt to define the offense of operating while impaired in the context of a blood alcohol ratio of .165 percent or provide any standards for differentiating the more serious offense of operating under the influence, leaving the trial courts wholly without guidelines for instructing jurors where blood tests indicate a level of .1 percent or higher. I fail to understand how giving the trier the alternative of impairment as a lesser included offense in cases where there is no evidence of a blood alcohol ratio falling between .07 and .1 percent can be reconciled with the statutory definition of that offense.
The majority concludes that the “possibility that [the defendant] was merely impaired, and not under the influence, cannot be excluded as a matter of law.” The opinion nevertheless proceeds to exclude that possibility as a matter of law. It justifies the refusal of the trial court to submit impairment in violation of subsection (b) as a lesser offense on the ground that the testimony of the arresting officer indicated that the defendant was “quite intoxicated.” This court has no authority to *630resolve disputed issues of fact or to assess the credibility of witnesses. The fact that the officer’s testimony “was unrebutted by the defendant” does not mean that the jurors were obligated to believe it. Implicit in the view of the majority is the notion that an appellate court may effectively direct a guilty verdict upon a charge of operating under the influence whenever the testimony indicates an accused to have been “quite intoxicated,” as it ordinarily does. Such an approach in my judgment seriously impairs the constitutional right of jury trial in criminal cases.
Despite my disagreement with the majority, I would reach the same result on the ground that there is no evidence to support a finding that the defendant’s blood alcohol ratio fell between the limits of .07 percent and .1 percent as prescribed for the offense of driving with impaired ability to operate a motor vehicle. The record, therefore, is devoid of any evidence to support a conviction of that offense and the trial court properly refused to submit that alternative to the jury. State v. Whistnant, 179 Conn. 576, 588, 427 A.2d 414 (1980). Accordingly, I agree with the result.